        Case 3:19-cv-04110-RS Document 31-1 Filed 12/18/19 Page 1 of 2




1 JONATHAN H. BLAVIN (State Bar No. 230269)
  jonathan.blavin@mto.com
2 MUNGER, TOLLES & OLSON LLP
  560 Mission Street, Twenty-Seventh Floor
3 San Francisco, CA 94105-2907
  Telephone: (415) 512-4000
4 Facsimile: (415) 512-4077
5 ROSE LEDA EHLER (State Bar No. 296523)
     rose.ehler@mto.com
6    NEFI D. ACOSTA (State Bar No. 311178)
     nefi.acosta@mto.com
7    MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
8    Fiftieth Floor
     Los Angeles, California 90071-3426
9    Telephone:     (213) 683-9100
     Facsimile:     (213) 687-3702
10
     Attorneys for Defendant Square, Inc.
11
12
13
                                    UNITED STATES DISTRICT COURT
14
                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16
     ANTHONY OLIVER,                                       Case No. 3:19-cv-04110-RS
17
                     Plaintiff,                            [PROPOSED] ORDER GRANTING
18                                                         DEFENDANT SQUARE INC.’S MOTION
            vs.                                            TO REVOKE AND DISMISS PURSUANT
19                                                         TO 28 U.S.C. § 1915(g)
     SQUARE, INC.,
20                                                         Judge: Hon. Richard Seeborg
                     Defendant.                            Crtrm: 3, 17th Floor
21
22
23
24
25
26
27
28
                                                                                        Case No. 3:19-cv-04110-RS
                    [Proposed] Order Granting Defendant Square Inc.’s Motion to Revoke and Dismiss
       Case 3:19-cv-04110-RS Document 31-1 Filed 12/18/19 Page 2 of 2




 1         Upon consideration of Defendant Square, Inc.’s (“Square”) Motion to Revoke and Dismiss

 2 Pursuant to 28 U.S.C. § 1915(g), and good cause shown, it is hereby:
 3         ORDERED that Defendant Square’s Motion to Revoke and Dismiss Pursuant to 28 U.S.C.

 4 § 1915(g) is GRANTED. The Court hereby ORDERS the following:
 5             1. Plaintiff’s in forma pauperis status is hereby revoked; and

 6             2. The clerk is directed to enter judgment dismissing Plaintiff’s Complaint without

 7                prejudice.

 8
 9 IT IS SO ORDERED
10
11 DATED: ___________________                    ______________________________________
                                                 Hon. Richard Seeborg
12                                               UNITED STATES JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -1-                            Case No. 3:19-cv-04110-RS
                  [Proposed] Order Granting Defendant Square Inc.’s Motion to Revoke and Dismiss
